Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J), rendered December 19, 1991, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s right to be present during the impaneling of the jury was not violated by his absence from a conference in-chambers during which counsel advised the court of their peremptory challenges and challenges for cause (see, People v Velasco, 77 NY2d 469). The record reveals that the defendant was present during the voir dire and the removal of the jurors from. the panel was conducted in open court (see, People v Velasco, supra; People v Melendez, 182 AD2d 644).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.